Citation Nr: 1617009	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  15-22 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an apportionment increase of the Veteran's VA disability benefits for his minor child.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel



INTRODUCTION


The Veteran had active military service from June 2001 to February 2005.  The Appellant is the Veteran's former spouse, on behalf of their minor child.  

This claim comes to the Board of Veterans' Appeals (Board) from an April 2014 Special Apportionment Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Appellant testified at a hearing before the Board in March 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the VLJ asked relevant questions concerning the Appellant's claim.  The Appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2011 the Appellant applied for an apportionment of the Veteran's disability benefits on behalf of the Veteran's minor child.  An apportionment was granted in the amount of $300.  The Appellant appealed the amount and the apportionment was increased to $500 with an effective date of January 2015.  The Appellant appealed both the effective date and the amount.  In a June 2015 determination the effective date was changed to October 2011, but the amount remained the same.  The Appellant is now appealing the amount and asserts that a greater amount of the Veteran's VA benefits should be apportioned.  

The Appellant requested a hearing and was afforded an opportunity to provide oral testimony in November 2015.  However, the RO failed to inform the Veteran of his right to appear at the hearing and to rebut any testimony given by the Appellant.  

Since a grant of benefits to the appellant would result in a payment of a lesser benefit to the Veteran, this case qualifies as a "simultaneously contested claim."  See 38 C.F.R. § 20.3(p).

As a simultaneously contested claim, this case is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100-19.102.  See also 38 C.F.R.             §§ 20.500-20 .504, 20.713.  Under the applicable criteria, all interested parties (here, the Appellant and the Veteran) must be specifically notified of the action taken by the agency of original jurisdiction, and the unsuccessful claimant must be notified of the right and time limit for initiating an appeal, as well as hearing and representation rights.  See 38 C.F.R. § 19.100.

Further, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal must be furnished to the other contesting party (or parties) to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  See 38 C.F.R. § 19.102.  All notices in simultaneously contested claims must be provided to the last address of record of the parties concerned.  See 38 C.F.R.     § 20.504.

Moreover, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant(s) and their representatives, if any, must be notified and afforded an opportunity to be present.  See 38 C.F.R. § 20.713.
In this appeal, the AOJ did not satisfy its obligations under the procedures relating to simultaneously contested claims.  Specifically, the AOJ did not provide the Veteran with a copy of the Appellant's substantive appeal nor was the Veteran notified of his right to attend the hearing that was held in November 2015.   

As such, a remand is required to ensure compliance with all specialized contested claim procedures.  

On remand, both parties should also be provided an additional Information Regarding Apportionment of Beneficiary's Award (VA Form 21-0788) to update their financial information for all periods at issue on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Furnish the Veteran and his representative copies of all correspondence related to the simultaneously contested claim to which he is a party (to include all the Statements of the Case and a summary of the content of all Substantive Appeals) at his last known mailing address currently of record in Citrus Heights, California.  Please provide an appropriate amount of time for a response.  

DO NOT UNDER ANY CIRCUMSTANCE RELEASE ANY CONTACT INFORMATION OF THE APPELLANT TO THE VETERAN INCLUDING ADDRESS, PHONE NUMBER, OR EMAIL.  

2.  Please notify the Veteran of his right to provide oral testimony before a VLJ.  Provide a copy of the Appellant's testimony so that he may prepare a rebuttal.  

3.  Thereafter, readjudicate the matter on appeal in accordance with all contested claim procedures.  If the benefits sought on appeal remain denied, the Appellant, the Veteran and their respective representatives must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

If appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The parties need take no action until so informed.  

Both parties have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



